DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 7 recites the limitation "the node" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the microservice node" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Meagher (US 2005/0064878 A1) in view of Ramahi (US 7,313,398 B1) and Hargrave's Communication Dictionary.
In regard to claims 1, 8, and 15, O'Meagher discloses:
one or more processors (¶3, line 10);
receiving, by a first device (310, Fig. 3; ¶25), and based on receiving satellite data, static virtual location data associated with a static virtual reference station (VRS) agent among a plurality of VRS agents (110, Fig. 1; 410, Fig. 4; ¶15; ¶39), 
wherein the satellite data is associated with a physical reference station (321-328, Fig. 3; ¶39); 
generating, by the first device, and based on the satellite data and the static virtual location data, corrections data for the static VRS agent (110, Fig. 1; 410, Fig. 4; ¶15; ¶39); 
transmitting the corrections data to the static VRS agent (120, Fig. 1; 420, Fig. 4; ¶16; ¶40);
transmitting, by the first device the corrections data to a second device associated with the static VRS agent (130, Fig. 1; 430, Fig. 4; ¶17; ¶33; ¶41) [where the control center (310, Fig. 3) transmits a message that goes to the base station/VRS agent (330, Fig. 3) that is intended for, and then goes to, the client device (220, Fig. 3), where the base station is designed to be communication infrastructure through which messages are transmitted].
O'Meagher fails to disclose determining that a second device is located within a geographic area associated with the static VRS agent; and causing, by the first device, the corrections data to be published to a queue, wherein the queue is provided by a device that is included in a microservice node that includes the first device.
Ramahi teaches determining that a second device is located within a geographic area associated with a base station (col. 5, lines 11-14; col. 8, lines 9-17) [where when the location of the mobile station/client device is not near the edge of a cell, it is determined that the mobile station/client device is located within a geographic area associated with a base station].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to determine which client devices/mobile position determination units are to be associated with which base stations in O'Meagher.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that client devices/mobile position determination units are associated with serving base stations.
In the combination, the  geographic area associated with a base station is the geographic area associated with the static VRS agent (i.e. the base station is associated with the static VRS agent).
Hargrave's Communication Dictionary teaches causing, by a first device, the corrections data to be published to a queue (¶2) [where it is common for data to be transmitted to be put in a queue prior to transmission].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to buffer data to be transmitted when it is generated faster than it can be transmitted.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that data to be transmitted is not lost when it is generated faster than it can be transmitted.
In the combination, the queue is provided by a device that includes the first device (310, Fig. 3) [i.e. the thing that is transmitting, the first device, includes the queue, where the first device is a microservice node in that it is a thing (node) that is providing a service, which is part of a larger process].
In regard to claims 2, 9, and 16, O'Meagher further discloses subscribing, based on determining that the second device is located within the geographic area, the second device to the queue (130, Fig. 1; 430, Fig. 4; ¶17; ¶33; ¶41).
In regard to claims 3, 10, and 17, Ramahi further teaches determining, based on physical location data associated with the second device, that the second device is located within the geographical area (col. 5, lines 11-14; col. 8, lines 9-17) [where when the location of the mobile station/client device is not near the edge of a cell, it is determined that the mobile station/client device is located within a geographic area associated with a base station].
In regard to claims 4, 11, and 18, O'Meagher further discloses identifying a base station that serves the geographic area; and transmitting, based on identifying the base station, and via the base station, the corrections data (¶21) [where the initial location of the base station identifies the base station.  That is, base stations 330 and 350 are distinguished by having different locations.].
In regard to claims 6, 13, and 20, O'Meagher further discloses the first device is a network real-time kinematics device, and wherein the satellite data is raw satellite data (410, Fig. 4; ¶39).
In regard to claims 7 and 14, O'Meagher further discloses the node further comprises at least one of: an adapter device (410, Fig. 4; ¶39) [where the node inherently comprises a communication interface/adapter device to receive and transmit data, where the communication interface adapts the data for transmission over a communication channel], or the static VRS agent.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Meagher, Ramahi, and Hargrave's Communication Dictionary, as applied to claims 1, 8, and 15, and further in view of Chen (CN 104793219 A).
O'Meagher further discloses the physical reference station is external to the microservice node (321-328 are external to 310, Fig. 3).
O'Meagher, Ramahi, and Hargrave's Communication Dictionary fail to teach the microservice node is a cloud-based microservice node.
Chen teaches a differential correction data processing center that is cloud-based in order to improve differential correction data precision and differential correction data processing efficiency (p. 3, lines 33-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to improve differential correction data precision and differential correction data processing efficiency.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that differential correction data precision and differential correction data processing efficiency are improved.



The following reference(s) is/are also found relevant:
	Noble (US 2019/0154837 A1), which teaches publishing RTK corrections in a cache/queue (¶16-18) and putting correction data in a cache/queue to be accessed if necessary (¶43).
	Krasner (US 6,104,338 A), which teaches a queue of corrections with different time stamps to allow access to corrections matching the times of measurements to be corrected (col. 6).
Zhang (US 2018/0246218 A1), Zhang (US 2018/0246219 A1), and Zhang (US 2018/0246220 A1), which teach providing RTK corrections via a base station to the client devices in their cells via broadcast.
Ryden (US 2020/0084586 A1), which teaches RTK corrections data transmitted via a serving center device to a base station and then to a client device (15, 12, 10, Fig. 2; ¶44-46; ¶133-136; ¶140) [where the serving center device 15 obtains the correction data, determines how it is to be distributed, and distributes it via the base stations/network nodes 12 to the client device 10; and determining whether to distribute the correction via unicast or broadcast allows resource cost optimization of the network (¶24)].
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648